Citation Nr: 0716165	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  04-21 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to February 23, 
2000, for the grant of a 70 percent rating for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an effective date prior to February 23, 
2000, for the grant of a total disability compensation rating 
based on individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1967 to August 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which granted a 70 percent rating for 
PTSD and which granted a TDIU, both effective February 23, 
2000.  The veteran appealed the effective date of both 
awards. 

In February 2007, the veteran appeared at the RO and 
testified at a hearing before the undersigned Acting Veterans 
Law Judge, who has been designated to make the final 
disposition of this proceeding for VA.  A transcript of that 
hearing is associated with the claims file.  At his hearing, 
the veteran was not represented.  (Previously, he had been 
represented by a private attorney, who later retired.)  
Following the hearing, the veteran appointed the Disabled 
American Veterans to represent him in this appeal.  

At the hearing, the record was held open for 30 days, to 
allow the veteran to submit additional statements in support 
of his claims.  In March 2007, the RO forwarded to the Board 
several statements from the veteran's daughter and friends.  
The veteran's representative in May 2007 submitted a waiver 
of RO initial review of this evidence, in accordance with 38 
C.F.R. § 20.1304.  




FINDINGS OF FACT

1.  In rating decisions in March 1981, May 1984, March 1986, 
and January 1990, the RO denied a rating in excess of 30 
percent for the veteran's service-connected post-traumatic 
stress neurosis, which was recharacterized as PTSD; the 
veteran did not appeal those decisions.

2.  On February 23, 2000, the RO received the veteran's 
claims for an increased rating for PTSD and for a TDIU.

3.  In a February 2003 rating decision, the RO granted a 70 
percent rating for PTSD and granted the TDIU; the RO assigned 
February 23, 2000 as the effective date of the increased 
rating, as it is not factually ascertainable that within the 
year preceding February 23, 2000 the veteran's PTSD increased 
to a 70 percent degree or his service-connected disabilities 
prevented him from securing or following any substantially 
gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to February 23, 
2000, for the grant of a 70 percent rating for PTSD, have not 
been met.  38 U.S.C.A. §§ 5110, 5107(b), 7105 (West 2002); 38 
C.F.R. § 3.400 (2006).  

2.  The criteria for an effective date prior to February 23, 
2000, for the grant of a TDIU, have not been met.  38 
U.S.C.A. §§ 5110, 5107(b), 7105 (West 2002); 38 C.F.R. § 
3.400 (2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

With regard to the claims on appeal, the Board notes that 
through a letter in May 2002 the RO provided the veteran with 
content-complying VCAA notice on the underlying claims of 
entitlement to an increased rating for PTSD and entitlement 
to a TDIU.  Where, as here, an increased rating for PTSD and 
a TDIU have been granted and disability ratings (70 percent 
schedular for PTSD and 100 percent for TDIU) have been 
assigned, the typical increased rating (including TDIU) claim 
has been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required.  
This is because the purpose that the notice was intended to 
serve has been fulfilled.  Furthermore, once claims for an 
increased rating for PTSD and for a TDIU have been 
substantiated, the filing of a notice of disagreement with 
the RO's decision does not trigger additional 38 U.S.C.A. § 
5103(a) notice.  Therefore, further VCAA notice under 38 
U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable 
in the claims for an earlier effective date for the awards of 
an increased rating for PTSD and of a TDIU.  Dingess at 19 
Vet. App. 473.

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claims.  38 U.S.C.A.§ 5103A (a), 
(b) and (c).  The veteran was afforded the opportunity for a 
personal hearing, and he appeared at the RO and testified at 
a hearing before the undersigned in February 2007.  The RO 
has obtained the veteran's VA treatment records dating back 
many years prior to the filing of the claims currently on 
appeal.  The veteran has submitted private medical records, 
such as those from L.M., Ph.D., also dating back many years 
prior to the filing of the claims on appeal.  He has not 
otherwise identified any additionally available evidence for 
consideration in his appeal.  

Further, given the nature of the earlier effective date 
claims, which are largely based on historical records, VA has 
not conducted contemporaneous medical inquiry in an effort to 
substantiate these claims. 38 U.S.C.A.§ 5103A(d).  The Board 
notes that the evidence reviewed includes statements 
submitted by the veteran, his daughter, and his friends, 
historically, as well as medical evidence relevant to the 
service-connected disabilities.  As there is no indication of 
the existence of additional evidence to substantiate the 
claims, the Board concludes that the duty-to-assist 
provisions of the VCAA have been complied with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran claims that the effective date of the awards of 
an increased rating for PTSD and of a TDIU should be prior to 
February 23, 2000, the date that the RO assigned.  He asserts 
that the medical evidence in the file demonstrates his PTSD 
was severe well before February 23, 2000 and that he had been 
seeking treatment and compensation for a long time.  He 
maintains that the medical evidence considered for his award 
for a higher rating for PTSD consisted in part of private 
medical reports, some of which date back to 1995.  He 
indicates that he saw a private doctor in the mid 1990s and 
began receiving VA treatment for mental disability in about 
1999 or 2000.    

In this case, in a March 1981 rating decision, the RO granted 
service connection for post-traumatic stress neurosis, and 
assigned a 30 percent rating, effective from April 1980, the 
date of receipt of the claim.  The veteran was notified of 
this award and of his appellate rights in a March 1981 
letter, but he did not appeal the decision.  The RO 
subsequently denied the veteran's claims for a rating in 
excess of 30 percent for his service-connected mental 
disability, in rating decisions of May 1984, March 1986, and 
January 1990.  The veteran was notified of these decisions 
and of his appellate rights in letters dated in April 1986 
and January 1990, but he did not appeal the decisions.  

On February 23, 2000, the RO received the veteran's claims 
for a rating in excess of 30 percent for his service-
connected mental disability (recharacterized as PTSD) and for 
a TDIU (in which he asserted that his PTSD prevented him from 
securing or following any substantially gainful occupation).  
The RO, in a February 2003 rating decision, granted the 
veteran's claims for an increased rating by assigning a 70 
percent schedular rating for PTSD and awarding a TDIU, both 
effective February 23, 2000, the date of receipt of his 
claims for increase.  The veteran appealed the effective date 
of these claims.  

At the time of the effective date of February 23, 2000, the 
veteran's service-connected conditions consisted of PTSD, 
evaluated as 70 percent disabling from February 23, 2000; 
right knee strain, evaluated as 10 percent disabling from 
February 23, 2000; and malaria, evaluated as noncompensable 
from August 1980.  

In connection with the claims, medical records from VA dated 
from 1990 and private medical treatment records dated in the 
mid 1990s were obtained.  Those few records that were dated 
in 1999 and 2000 essentially concern treatment for a skin 
condition.  Various statements of the veteran's daughter and 
friends were also received in support of the claims, which 
relate difficulties caused by the veteran's mental disability 
throughout the 1990s and the negative effects of those 
difficulties in maintaining a job.  

Legal Criteria

Generally, the effective date of the award of an increase in 
compensation is either the date of claim or the dated 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(o)(1).  The exception to the 
rule allows for the earliest date as of which it was 
factually ascertainable that an increase in disability had 
occurred if the claim was received within 1 year from such 
date; otherwise, the effective date is the date of receipt of 
the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

A claim for a TDIU, in essence, is a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).

Analysis

As the veteran did not appeal the rating decisions of March 
1981, May 1984, March 1986, and January 1990, which denied a 
rating in excess of 30 percent for the veteran's PTSD 
(earlier characterized as post-traumatic stress neurosis), 
despite having been notified of the decisions and of his 
appellate rights in letters of March 1981, April 1986, and 
January 1990, they became final.  38 U.S.C.A. § 7105.  Thus, 
the effective date for any subsequent increased rating must 
be determined in relation to a new claim.  That new claim was 
filed on February 23, 2000.  

In that regard, the Board notes that in the period between 
the RO rating decision of January 1990 and the receipt of the 
claim for an increased rating on February 23, 2000, the 
record is devoid of any communication from or action on the 
part of the veteran or his representative, which could 
constitute a claim or indicate an intent to apply for a 
rating in excess of 30 percent for PTSD or for a TDIU.  See 
38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.151, 3.155.  Absent 
specific allegations of clear and unmistakable error, the RO 
decision of January 1990, as noted, is considered to be final 
and is not subject to further review at this time based on 
the evidence then of record.  

The RO granted a 70 percent rating for PTSD and awarded a 
TDIU, effective on February 23, 2000, which is the date of VA 
receipt of the claims for an increased rating.  The only 
medical evidence on file dated in the year preceding the 
February 23, 2000 claim is VA treatment records, and they do 
not reflect an increase in the severity of his PTSD or 
demonstrate that the veteran's service-connected disabilities 
consisting of PTSD, right knee strain, and malaria prevented 
him from securing or following any substantially gainful 
occupation.  In any case, the veteran does not allege that 
the disability increased on a specific date within the year 
preceding the claim.  Rather, he maintains that the medical 
records dated long before February 2000 support his claims 
for an increased rating, and he also furnished anecdotal 
evidence in the form of statements from his daughter and 
friends to support his contention.  

In view of the foregoing, it is not factually ascertainable 
that the PTSD increased in severity, or that the veteran's 
service-connected disabilities resulted in unemployability, 
on some date within the year preceding February 23, 2000.  
Therefore, the effective date for the increased schedular 
rating, from 30 percent to 70 percent, for the PTSD and the 
effective date for the award of a TDIU may be no earlier than 
the date of receipt of the claims (i.e., February 23, 2000).  
The RO assigned the earliest effective date legally permitted 
in this case, for an award of an increased rating, and no 
earlier effective date is permitted by law (absent a finding 
of clear and unmistakable error in a prior decision, and such 
is not the subject of the present appeal).  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.

The Board has noted the veteran's contention that the medical 
records show his PTSD was more than 30 percent disabling long 
before February 2000.  Even assuming such is true, the 
earliest date allowed by VA law for the assignment of a 
higher rating for PTSD is still no earlier than one year 
prior to the receipt of the claim, but only if it is 
factually ascertainable that such an increase was warranted 
in that time frame.  The medical records dated during that 
period are scant and mostly relate to treatment for a 
nonservice-connected skin condition.  As noted, the veteran 
neither appealed the several RO rating decisions leading up 
to and including that of January 1990, which addressed his 
claims for a rating in excess of 30 percent, nor filed a 
claim for an increased rating for PTSD or for a TDIU between 
January 1990 and February 2000.  While the Board is 
sympathetic to the veteran's claim, in this case the 
effective date at issue may be no earlier than the date the 
claims were received on February 23, 2000.

In sum, the RO's assignment of February 23, 2000 as the 
effective date of the awards of a higher rating for PTSD and 
of a TDIU was proper.  

As the preponderance of the evidence is against the claims, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  


ORDER

An effective date prior to February 23, 2000, for the grant 
of a 70 percent rating for post-traumatic stress disorder, is 
denied.  

An effective date prior to February 23, 2000, for the grant 
of a total disability compensation rating based on individual 
unemployability due to service-connected disability, is 
denied.  



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


